Criminal prosecution tried upon indictment charging the defendant with the murder of one Agnes Wilkerson.
The defendant was convicted of murder in the first degree. Sentence of death by asphyxiation was imposed. Notice of appeal was given but the appeal has not been perfected. The time allowed for serving case on appeal has expired and no extension of the time for serving such case has been granted.
The Attorney-General moves to docket and dismiss the appeal. The motion will be allowed, but, according to the rule of the Court in capital cases, we have examined the record to see if any error appears. No error is disclosed by the record. S. v. Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed.
Appeal dismissed.